Jackson, C. J.
1. The writ of mandamos is a common law writ with _ which equity has nothing to do, and therefore where an application or petition in equity was presented to the judge of the superior court as chancellor at chambers, praying that such steps should be taken as would give petitioner .the writ oí mandamus, it was properly dismissed. 55 Ga., 257.
2. If an application for a mandamus be made,, and the grounds set out therein be not good, the judge of the superior court may refuse or deny the application for a rule nisi at chambers.
(a) The remarks to the contrary of this in 55 Ga., 256 was obiter dictum.
Judgment affirmed.